Citation Nr: 0302982	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  00-24 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for an acquired psychiatric 
disorder, claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from July 1953 to July 
1956.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 2000 
rating decision of the Newark, New Jersey Regional Office 
(RO) which declined to reopen the claim of service connection 
for an acquired psychiatric disorder, claimed as 
schizophrenia.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the merits of the claim has been 
accomplished.

2.  By a decision entered in November 1962, the RO denied the 
claim of service connection for schizophrenic reaction, 
paranoid type; a timely appeal was not filed as to this 
issue.

3.  The RO declined to reopen the claim of service connection 
for an acquired psychiatric disorder by letters dated in 
December 1972 and May 1974; those determinations are final.

4.  Evidence received since the May 1974 denial to reopen the 
claim of service connection for a schizophrenic reaction is 
cumulative, does not bear directly and substantially upon the 
specific matter under consideration, and is not so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim for service connection for an 
acquired psychiatric disorder, claimed as schizophrenia.  




CONCLUSIONS OF LAW

1.  The RO's May 1974 decision denying the veteran's claim of 
service connection for schizophrenic reaction, paranoid type, 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (2002).

2.  The additional evidence associated with the claims file 
since the RO's May 1974 denial of the claim is not new and 
material, and the criteria to reopen the veteran's claim have 
not been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder, 
claimed as schizophrenia, which the RO initially denied in a 
rating decision dated in November 1962 and was not appealed.  
The RO declined to reopen the claim by letters dated in 
December 1972 and May 1974.  The May 1974 decision declining 
to reopen the claim of service connection is the last final 
decision regarding this issue.  38 C.F.R. § 20.1103 (2002).  
The appellant most recently attempted to reopen his claim of 
service connection for an acquired psychiatric disorder, 
claimed as schizophrenia, with the receipt of a letter dated 
in November 1999.

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2002) 
(codified at 38 C.F.R. § 3.159(b) (2002)).  In addition, they 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2002) 
(codified at 38 C.F.R. § 3.159(c) (2002)).

For the reasons explained in more detail, below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the issue on appeal, and that all notification 
and development action needed to render a fair decision on 
this claim has been accomplished.  All available evidence has 
been obtained.

Pertinent Law and Regulations

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2002).  Service incurrence will be presumed 
for certain chronic diseases, including psychosis, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303 (2002).

Lay or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Under pertinent law and VA regulations, as interpreted by the 
Court of Appeals for Veterans Claims (Court), VA may reopen 
and review a claim which has been previously denied if new 
and material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Pursuant to 
38 C.F.R. § 3.156(a), new and material evidence means 
evidence not previously submitted to agency decision- makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, if the newly presented evidence is not "new," the claim 
to reopen must fail and no further analysis of the evidence 
is required.  If new evidence is received, it must be 
"material" in the sense that when considered by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  If not, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, 
the claim is reopened and evaluated on the merits after 
ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
of the claim on any basis (in this case, the RO's May 1974 
denial of the claim) in determining whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Additionally, the Board notes that the regulations 
implementing the VCAA includes a revision of 38 C.F.R. 
§ 3.156 (2002).  The amended regulation, which is effective 
for claims filed on or after August 29, 2001, separately 
defines "new" as not previously submitted and "material" as 
relating to an unestablished fact necessary to substantiate 
the claim.  If the evidence is new and material, the question 
becomes whether the evidence raises a reasonable possibility 
of substantiating the claim.  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001)(codified as amended at 38 C.F.R. § 3.156(a)).  
However, the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Because the 
petition to reopen in this appeal was received in 1999, the 
Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001.  That version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations.

Factual Background

The evidence which was of record when the RO initially 
considered the claim in November 1962 consisted of service 
medical records which showed that the veteran was seen in 
sick bay in August 1955 for complaints which included feeling 
very nervous.  He subsequently underwent a psychiatric 
evaluation that same day whereupon he reiterated his feelings 
of nervousness and indicated that he could not "take another 
10 mos" in the military.  It was noted that he had recently 
returned after four days of being AWOL (absent without 
official leave) and was awaiting a court martial.  Background 
was reviewed to include a notation that the appellant had 
never liked the service, but had tried to adjust.  It was 
recorded that he had seen a psychiatrist in January 1954 who 
sent him back to duty on a trial.  Upon evaluation it was 
found that the veteran was not psychotic, but was extremely 
immature and emotionally unstable with symptoms of marked 
tenseness and anxiousness.  It was felt that he should not be 
retained in service after administration of disciplinary 
action.  An impression of passive dependency reaction was 
rendered.  

The veteran was admitted in September 1955 after being 
referred for persisting complaints about his inability to 
tolerate life in the Marine Corps.  History was provided to 
the effect that he had returned late from leave on two prior 
occasions, had been given a summary courts martial and a 30-
day brigade sentence for the second offense.  It was reported 
that prior to serving his sentence, he had been seen by the 
camp psychiatrist where he elaborated a history of 
exaggerated maladjustment to military life.  The appellant 
stated that he was unhappy in service and had deliberately 
exaggerated his complaints to enhance his prospects for an 
early release from service.  It was reported that during his 
hospitalization, he was led to the conviction that his self 
respect was too costly a price to pay for a premature 
discharge, and that he endorsed a determination to return to 
duty and perform creditably to qualify for an honorable 
discharge.  It was felt that although the veteran's 
characterological pattern basically conformed to that of the 
passive-dependent individual, he was not so incapacitated by 
it so as to contraindicate his return to full active duty 
with a revised profile.  A discharge diagnosis of passive 
dependency reaction which existed prior to enlistment was 
rendered.  

Upon examination in June 1956 for release from active duty, 
the summary of defects includes passive dependency reaction.  

Post service private clinical records dated in April 1961 
reflect that the veteran was admitted to the Hudson County 
Hospital with symptoms which included psychomotor 
retardation, inadequate and inappropriate emotional reaction, 
auditory hallucinations, religious, sexual, paranoid and 
grandiose delusions, and ideas of reference and influence.  
It was reported that overt psychotic symptoms had begun eight 
months before, leading to hospitalization for two and a half 
weeks at the New Jersey Medical Center.  It was noted that he 
had relapsed in March 1961 whereupon additional confinement 
became necessary.  The veteran was treated and a diagnosis of 
schizophrenic reaction, paranoid type was rendered upon 
discharge.  The appellant was readmitted to the same facility 
between October 1961 and January 1962 with similar symptoms 
whereupon the identical diagnosis was rendered. 

By rating action dated in November 1962, the RO denied 
service connection for schizophrenic reaction on the basis 
that the psychiatric symptomatology displayed in service was 
development in nature, and that a psychosis was demonstrated 
until 1960.

Subsequently received were clinical records showing that the 
veteran was readmitted to the Hudson County Hospital between 
April and June 1962 for psychiatric reasons.  He was also 
hospitalized at a VA facility between August and September 
1971, and between April and May 1972 for what was noted to be 
reactivation of psychotic schizophrenic symptomatology.  A 
diagnosis of schizophrenia, chronic undifferentiated type, 
was rendered upon discharge.  

The veteran attempted to reopen his claim for service 
connection for a psychiatric disorder in December 1972 and 
May 1974, subsequent to which RO letters in December 1972 and 
May 1974 declined to reopen the claim on the basis that new 
and material evidence had not been received. 

The additional evidence associated with the claims file since 
the RO's May 1974 denial of the claim includes the discharge 
summaries from periods of hospitalization at the VA in 1965, 
and in 1969, with a diagnosis of schizophrenic reaction, 
paranoid type, chronic, severe.  The appellant underwent a VA 
examination in July 1990 whereupon a diagnosis of 
schizophrenia, chronic undifferentiated type, severe, active, 
was rendered.  Clinic notes dated between 1978 and 1999 were 
received from the Bayonne Mental Health Center showing 
continuing treatment for psychiatric disability diagnosed 
chronic paranoid schizophrenia.  VA outpatient clinical 
records dated between 1998 and 2000 show treatment for 
various disabilities, including paranoid schizophrenia.  
Duplicate service medical records were also subsequently 
associated with the claims file.


Legal Analysis

The evidence available to the RO upon initial denial of the 
claim in November 1962 reflects that the veteran was seen on 
several occasions during service for what was found to be 
extreme immaturity and emotionally unstable symptomatology 
leading to a diagnosis of passive dependency reaction which 
is indicative of a development defect for which service 
connection is not granted by regulation.  See 38 C.F.R. §  
3.303(c).  No untoward psychiatric symptoms were noted during 
the period of active duty, nor was an acquired psychiatric 
disorder diagnosed at that time.  The evidence does not 
demonstrate a diagnosis of a psychosis until an admission in 
April 1961, with a history of such first indicated eight 
months previously.  However, this is clearly more than one 
year after the veteran's discharge from active duty, and 
service connection for a psychosis may not be presumed.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Upon the veteran's subsequent attempts to reopen the 
claim in 1972 and 1974, additional medical evidence of 
continuing treatment for schizophrenia was submitted.  The 
Board observes, however, that such evidence, while providing 
a greater degree of documentation of the psychiatric 
disorder, did not tend to support the veteran's claim in a 
manner beyond that already demonstrated initially in November 
1962.  The new evidence received since the previous final 
denial is essentially identical to that in evidence at the 
time of the time of the RO decision of May 1974, and is 
therefore not material to reopen the claim.

The Board has also noted that appellant's contentions that he 
developed a psychiatric disorder in service.  However, this 
is his own opinion as expressed in statements to the VA.  In 
Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court noted 
that laypersons are not competent to offer medical opinions 
concerning matters such as etiology of diseases, and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  The Court specifically stated 
in Routen v. Brown, 10 Vet. App. 183, 186, (1997), that 
"[l]ay assertions of medical causation...cannot suffice to 
reopen a claim under 38 U.S.C. § 5108."  As such, the 
veteran's opinion as to the relationship between his service 
and the onset of schizophrenia is not considered competent 
evidence and is not sufficient to reopen the claim.  No 
trained health care provider has entered a conclusion, or 
opinion as to diagnosis and causation to the effect that 
paranoid schizophrenia is of service onset.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).

In short, it was previously shown that the veteran had no 
diagnosis of a psychosis until more than a year after 
discharge from active duty.  The Board finds that while most 
of the medical evidence received at the time of the last 
final denial on the merits is new in that it was not part of 
the record at the time of the May 1974, it is not material.  
This is because such information does not establish a 
possible relationship between service and the onset of 
schizophrenia.  Thus, this evidence is not so significant 
that it must be considered to fairly decide the underlying 
claim.  The Board observes that the additional evidence 
presented in support of the claim to reopen service 
connection for schizophrenia simply consists of clinical 
records showing continuing treatment for schizophrenia and 
therefore does not reflect any basis for an outcome which 
differs from the prior determinations in this regard.  It is 
thus concluded that new and material evidence has not been 
submitted in support of the veteran's claim, and it is 
therefore not reopened.

With respect to the applicability of the Veterans Claims 
Assistance Act of 2000, the Board notes that the Act 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title." Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (codified at 38 U.S.C. 
§ 5103A(f) (West Supp. 2001)).  Because the veteran has not 
presented new and material evidence to reopen the claim on 
appeal and all pertinent evidence is on file, it does not 
appear that the duty to assist provisions of the Act are 
applicable to this issue.  Moreover, as indicated above, 
because the petition to reopen was filed prior to August 29, 
2001, any duties set forth in the revised version of 38 
C.F.R. § 3.156(a), promulgated pursuant to the Act, are not 
applicable in this appeal.

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence has not been received to reopen the 
claim of service connection for an acquired psychiatric 
disorder, claimed as schizophrenia; the benefit sought on 
appeal is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

